In an action to recover damages for alleged fraud, plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County, entered May 2, 1967, as dismissed the first, third, fourth and fifth causes of action, upon the trial court’s decision during a jury trial. Order modified, on the law, by striking therefrom the second decretal paragraph, which dismissed the third cause of action, and by substituting therefor a provision denying the motion to dismiss that cause of action. As so modified, order affirmed insofar as appealed from, with costs to appellant to abide the event of the new trial. No questions of fact were considered. In our opinion, sufficient was proved by plaintiff to warrant the submission of the third cause of action to the jury. Christ, Acting P. J., Brennan, Hopkins, Munder and Kleinfeld, JJ., concur.